Citation Nr: 1644089	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  10-47 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as the result of herbicide exposure and secondary to a service-connected disability. 

2.  Entitlement to service connection for residuals of a stroke, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to October 1969, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2014.  A copy of the transcript of that appeal has been associated with the claims file.  

In November 2014 the Board remanded the appeal for additional development, which has been completed.  The Board finds that the Agency of Original Jurisdiction (AOJ) complied with the remand directives and an additional remand is unnecessary pursuant to the holding in Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's hypertension was not shown in service or for many years thereafter; the disorder is not due to an event or incident of the Veteran's period of active service, including his presumed exposure to herbicides while serving in the Republic of Vietnam; and hypertension is not related to a service-connected disability.

2.  A stroke and/or any residuals thereof were not shown in service or for many years thereafter; the disorder is not due to an event or incident of the Veteran's period of active service, including his presumed exposure to herbicides while serving in the Republic of Vietnam; and residuals of a stroke are not related to a service-connected disability.

3.  The Veteran's erectile dysfunction was not shown in service or for many years thereafter; the disorder is not due to an event or incident of the Veteran's period of active service, including his presumed exposure to herbicides while serving in the Republic of Vietnam, and is not related to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for residuals of a stroke are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, notice was provided by correspondence in March and August 2009.  The claims were last readjudicated in June 2015. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and post-service treatment records.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  The AOJ attempted to obtain VA treatment records from the AT Albuquerque VAMC from January 1970 to April 1998, but was informed that the records do not exist.  The Board finds that additional efforts to obtain these records would be futile.  Additionally, VA examination and opinion reports were obtained.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease, hypertension, or an organic disease of the nervous system such as cerebrovascular disease, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  Because the Veteran in this case served in Vietnam, exposure to herbicides in conceded.

Regulations further provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

More recent amendments to 38 C.F.R. § 3.309(e) have been made to include hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) as a diseases associated with herbicide exposure.  However, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 2 (2015). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Further, VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for certain diseases including skin cancers.  See 75 Fed. Reg. 81332 (Dec. 27, 2010).

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b). 

1. Hypertension 

The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015).

The Veteran contends that he developed hypertension in service and was treated for it shortly thereafter.  In the alternative, he asserts that hypertension is secondary to the service-connected diabetes mellitus type II. 

As an initial matter, the evidence shows that during the pendency of this appeal, the Veteran has been diagnosed with and treated for hypertension.  Accordingly, the first element of service connection, a current disability, is met.  Thus, the question becomes whether the Veteran's hypertension is related to service or a service-connected disability.  

Concerning presumptive service connection due to Agent Orange exposure, the Board notes that hypertension is not among the disorders entitled to presumptive service connection.  While ischemic heart disease is included among the list of presumptive disabilities, that term explicitly excludes hypertension.  39 C.F.R. § 3.309(e), Note 3 (2015).  Therefore, despite the fact that the Veteran served in Vietnam during the Vietnam era, presumptive service connection for hypertension based on herbicide exposure is not warranted.

Notwithstanding the foregoing, even when presumptive service connection is not appropriate, a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, a VA examiner in March 2015 opined that it was less likely than not that the Veteran's hypertension was the result of exposure to herbicides.  

With regard to direct service connection other than as the result of herbicide exposure, the Veteran's service treatment records do not contain any complaints, treatment, findings or diagnosis consistent with hypertension, and on separation from service in October 1969 his blood pressure reading was within normal limits at 122/84.

Although the Veteran reported the onset of hypertension in service with treatment in the early 1970's, records for treatment rendered in the 1970s as identified by the Veteran have been determined to be unavailable, and there is no contemporaneous evidence that shows the onset of hypertension in service, to include the service treatment records, or within one year of discharge from service.  Significantly, private treatment records in 1997, when he was seen for heart problems, contained no findings consistent with a diagnosis of hypertension.  Private treating physicians at that time noted no history of hypertension and his blood pressure readings were generally within normal limits.  An August 1998 clinical treatment note recorded a history of myocardial infarction in 1997, with no history of elevated blood pressure.  Treatment records initially document hypertension after 2006.  

The Veteran is competent to report his experience and symptoms in service and thereafter.  While lay persons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 
The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303 (a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he was told he had hypertension in service and was treated for hypertension following discharge from active duty.  However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis in the available service treatment records and his blood pressure readings were found to be normal on several occasions following the alleged diagnosis and treatment in the early 1970's.  Significantly, the Veteran denied having a history of hypertension in connection with treatment for heart problems in 1997 and 1998.  As such, there is actually affirmative evidence, including his own reports, showing that he did not have hypertension in service or within one year of discharge therefrom.  Thus, the competent, credible, and probative evidence of record fails to support a finding of hypertension in service or for years thereafter, and service connection on a a direct basis and on a presumptive basis as a chronic condition is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Accordingly, the question in this case becomes whether the current hypertension is etiologically related to a service-connected disorder.  On this question, there is evidence for and against the claim.

The evidence against the claim consists of the medical opinion of the VA examiner in March 2015, who opined that it was less likely than not that the Veteran's hypertension was aggravated by his service-connected disabilities, to include diabetes mellitus, posttraumatic stress disorder (PTSD), or coronary artery disease.  The examiner explained that PTSD and coronary artery disease were not known to  cause or aggravate of hypertension.  Additionally, the examiner found that hypertension was not aggravated by diabetes mellitus because laboratory testing after 2009 showed no renal dysfunction to cause aggravation of hypertension.  In an April 2015 additional examination note, the examiner disagreed with the June 2014 opinion report from the private doctor finding a positive nexus between hypertension and diabetes mellitus because of the absence of diabetic renal disease which was not shown.  

A VA examiner in November 2010 noted diagnoses of diabetes mellitus in 2004 and hypertension in 2006.  The examiner opined that the Veteran's hypertension was not a complication of, nor was it aggravated by, diabetes mellitus because his diabetes was well controlled.  A VA examiner in July 2011 also opined that the Veteran's hypertension was not a complication of, nor was it aggravated by diabetes mellitus because his diabetes was well controlled without evidence of proteinuria.

On VA diabetes mellitus examination in April 2012, the examiner found no evidence of hypertension due to diabetes mellitus.  

The Board finds the March 2015 VA examiner's opinion to be highly probative.  The VA examiner's opinion was based on examination of the Veteran and a thorough review of the claims file, and the opinion is consistent with other evidence of record.  Moreover, the examiner provided adequate rationale for the opinion.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Conversely, in a June 2014 statement, the Veteran's private physician noted that the Veteran had longstanding hypertension and type II diabetes mellitus.  The physician opined that the Veteran's diabetic condition as likely as not aggravated the hypertension and the conditions were linked.  This opinion lacks probative value as the private physician's conclusion is not supported by any rationale.  See Nieves-Rodriguez, supra; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

For the reasons set forth above, the Board finds that the preponderance of the probative and persuasive evidence is against a finding that the Veteran's current hypertension is related to service, to include herbicide exposure, or is secondary to the service-connected diabetes mellitus.  Moreover, hypertension was not shown in service or within one year following discharge from service.  Thus, the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340.  Accordingly, service connection is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Residuals of a stroke

The evidence shows that in April 2009 the Veteran suffered a stroke.  He claims that current residuals of a stroke, described as headaches and a tremor in his upper extremity, are due to service or a service-connected disability.  While he has asserted that he has headaches and a tremor in his upper extremity due to his stroke, a VA examiner in March 2015 indicated that examination of the Veteran revealed no residuals of subarachnoid hemorrhage.  However, given the Veteran's subjective complaints of symptoms post-stroke and history of stroke the month preceding his current application for VA benefits, the Board proceeds, for the purposes of this discussion, as though current residuals of a stroke are present.  Thus, the question becomes whether the Veteran's residuals of a stroke are related to service or a service-connected disability.  
The Board notes that cerebrovascular accident (CVA) is not among the disorders entitled to presumptive service connection based on herbicide exposure.  39 C.F.R. § 3.309(e), Note 3 (2015).  Therefore, presumptive service connection for residuals of a stroke based on herbicide exposure is not warranted.

The Veteran's service treatment records do not contain any complaints, treatment, findings or diagnosis consistent with cerebrovascular disease, to include a CVA or stroke.  As noted, in April 2009 the Veteran was treated for subarachnoid hemorrhage associated with uncontrolled hypertension.  At that time, he presented to the emergency room complaining of headache.  His blood pressure was elevated.  A CT scan showed possible subarachnoid, bleed, and a MRI revealed a small area of subarachnoid hemorrhage without aneurysm, arteriovenous malformation or flow limiting stenosis. 

Thus, the competent, credible, and probative evidence of record fails to support a finding of cerebrovascular disease in service or for years thereafter, and service connection on a direct basis or on a presumptive basis as a chronic condition is not warranted.  38 C.F.R. §§ 3.307, 3.309.

As for service connection for residuals of a stroke, initially diagnosed after service, being the result of a service-connected disability, there is no evidence that supports the claim.  In this regard, a VA examiner in November 2010 noted a history of CVA in 2009.  The examiner described subarachnoid bleed due to uncontrolled hypertension.  The examiner opined that the condition was neither caused nor aggravated by the service-connected diabetes mellitus.  The examiner attributed the Veteran's complaints of left upper extremity weakness to spinal stenosis.  

A VA examiner in July 2011 noted that in April 2009 the Veteran developed headache, malaise and sweating which caused him to collapse.  He was admitted to the hospital and told he had a stroke.  The Veteran complained of mild shaking in the left arm since the stroke.  The examiner opined that the Veteran's small subarachnoid bleed was not caused by or the result of diabetes mellitus, but rather to hypertensive crisis.  Similarly, on VA diabetes mellitus examination in April 2012, the examiner indicated that the Veteran did not suffer from stroke associated with diabetes mellitus.  

In a June 2014 statement, the Veteran's private physician noted a history of hypertensive encephalopathy in April 2009 which was a direct consequent of his uncontrolled hypertension.  

Thereafter in on VA examination in March 2015, the examiner noted that the Veteran reported headaches on April 13, 2009, and a CT scan suggested possible subarachnoid hemorrhage and follow-up MRI/MRA did show a small area of subarachnoid hemorrhage with no aneurysm, AVM or flow-limiting stenosis identified.  However, current examination showed no residuals of subarachnoid hemorrhage.  The examiner noted a history of migraines in 2007, as well as headaches associated with the stroke, which had resolved.  The Veteran's VA treatment notes documented no current residuals of subarachnoid hemorrhage.  Additionally, treatment records from 2009 onwards showed no subjective or objective findings of any such residuals or a diagnosis of tremors.  The examiner reiterated that the Veteran had no residuals of the stroke.

Accordingly, there is no competent evidence of record that that the stroke was causally related to active service, to include exposure to Agent Orange, or to service-connected disability.  The only evidence concerning a connection to service or a service-connected disability is the Veteran's own statements.  The etiology of a stroke is a complex medical question, outside the realm of common knowledge.  Thus, the Veteran's assertions in this regard are not competent evidence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

To the extent that the Veteran's stroke and any residuals thereof have been associated with hypertension, as noted above, the Board determined that service connection for hypertension is not established.  Accordingly, there is no legal basis upon which to award service connection for residuals of a stroke as secondary to hypertension.  38 C.F.R. § 3.310.

For the reasons set forth above, the Board finds that the preponderance of the probative and persuasive evidence is against a finding that residuals of a stroke are related to service, to include herbicide exposure, or are secondary to the service-connected diabetes mellitus.  Moreover, cerebrovascular disease was not shown in service or within one year following discharge from service.  Thus, the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340.

Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a) (West 2014).  However, no competent opinion supporting the claim on any theory of entitlement has been provided.  Thus, for all the foregoing reasons, the claim for service connection for residuals of a stroke is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

3. Erectile dysfunction

The Veteran claims that he developed erectile dysfunction due to exposure to herbicides in service or as due to a service-connected disability.  The Veteran has been diagnosed with erectile dysfunction.

Service treatment records do not contain complaints, diagnoses or treatment for erectile dysfunction during active duty.  There is no evidence of erectile dysfunction manifesting during service or within a year of separation.  The first medical records indicating erectile dysfunction do not appear in the record before 2003.  

Additionally, erectile dysfunction is not among the disorders entitled to presumptive service connection based on herbicide exposure, and there is no competent medical evidence that the Veteran's erectile dysfunction is due to any aspect of the Veteran's service, to include exposure to herbicides.  As such, there are no grounds for service connection on a direct or presumptive basis.

On VA examination in November 2010 the examiner noted erectile dysfunction that was not a complication of, or aggravated by, diabetes mellitus.  In support of the opinion the examiner noted that the Veteran's diabetes mellitus was well-controlled and there was no evidence of nephropathy.  Rather, the Veteran had multiple other factors contributing vascularly to erectile dysfunction, including antihypertensive medication, hypertension, vascular disease, psychological conditions and tobacco abuse.

On VA diabetes mellitus examination in April 2012, the examiner found no evidence of erectile dysfunction due to diabetes mellitus.  

Thereafter, on VA examination in March 2015 opined that it was less likely than not that the Veteran's erectile dysfunction was the result of a disease or injury incurred in service, to include the Veteran's exposure to herbicide, because erectile dysfunction was not a disease associated with exposure to herbicide agents.  The examiner further found that the Veteran's erectile dysfunction was not aggravated by diabetes mellitus because it preceded onset of diabetes.  

In a supplemental medical opinion report in April 2015, the examiner noted treatment for low libido and erectile dysfunction in 2003 with Viagra with good results.  Thus the Veteran's erectile dysfunction preceded medical treatment for a psychiatric disorder.  To the extent that the Veteran was being treated for his service-connected psychiatric disorder with sertraline and mirtazapine, which could affect orgasm and ejaculatory dysfunction, studies showed that the mood improvement resulting from the treatment with sertraline sometimes counteracted these side effects, so that sexual desire and overall satisfaction with sex stayed the same as before the sertraline treatment.  The examiner further noted that mirtazapine had minimal sexual side effects and was a common antidepressant used for many patients experiencing selective serotonin reuptake inhibitors induced sexual dysfunction.  The examiner noted that the Veteran had other risk factors for erectile dysfunction, including a history of smoking for more than 40 years, which was associated with an increased risk of erectile dysfunction.  Additionally,  while coronary artery disease and erectile dysfunction were associated with endothelial dysfunction, there was no cause and effect relationship between the two conditions.

There is no competent medical opinion of record linking the current erectile dysfunction to service, to include exposure to Agent Orange, or to a service-connected disability.  The Veteran may believe that he has erectile dysfunction due to service or the service-connected diabetes mellitus; however, he has not been shown to have the experience, training, or education necessary to make an etiological link as to such.  He is competent to relate his symptoms, but not the etiology of those symptoms.  Kahana, 24 Vet.App. 428, 435. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.


ORDER

Service connection for hypertension is denied. 

Service connection for residuals of a stroke is denied.

Service connection for erectile dysfunction is denied



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


